 



Exhibit 10.5

TRADEMARK LICENSE AGREEMENT

     This Trademark License Agreement (this “Agreement”) is made and entered
into as of this 13th day of January, 2004, by and between: Aether Systems, Inc.,
a Delaware corporation (“Licensor”); and TSYS Acquisition Corporation, a
Maryland corporation, and TeleCommunication Systems, Inc., a Maryland
corporation (collectively, “Licensee”). Licensor and Licensee may be referred to
in this Agreement individually as a “Party” or collectively as the “Parties”.

     WHEREAS, Licensor and Licensee are parties to that certain Purchase
Agreement dated December 18 2003 (the “Purchase Agreement”); and,

     WHEREAS, as a condition to the Closing of the Purchase Agreement, Licensor
has agreed to license certain limited rights to certain of its trademarks,
service marks and trade names to Licensee, as set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants and promises
herein provided and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

                    1.     Definitions. All capitalized terms used in this
Agreement but not otherwise defined herein shall have the same meanings as set
forth in the Purchase Agreement.                           1.1.   Aether Limited
Name. “Aether Limited Name” shall mean the trade name “Aether Systems Ltd.” and
all logos used in connection therewith.                           1.2.   Aether
Names. “Aether Names” shall mean the trade names “Aether” and “Aether Systems”
and all logos used in connection therewith.                           1.3.  
Aether Marks. “Aether Marks” shall mean: (i) the Product Marks; (ii) the Aether
Names; and (iii) the Aether Limited Name.                           1.4.  
Domain Names. “Domain Names” shall mean the domain names listed on Exhibit B.  
                        1.5.   Effective Date. “Effective Date” shall mean the
date first written above.                           1.6.   Product Marks.
“Product Marks” shall mean those trademarks and service marks set forth on
Exhibit A and all logos associated therewith as well as the Domain Names.      
              2.     License Grant.                           2.1.   Grant.
During the term of this Agreement, Licensor hereby grants to Licensee, subject
to the terms and conditions of this Agreement, a non-transferable, irrevocable
(except as described in Section 9.2), royalty-free license to use the Aether
Marks in connection with the operation of the Business as set forth below:      
                        (i)   with respect to the Product Marks, an exclusive
license throughout the world for three (3) years;

1



--------------------------------------------------------------------------------



 

                                      (ii)   with respect to the Aether Limited
Name, an exclusive license throughout Europe for three (3) years; and          
                            (iii)   with respect to the Aether Names, a
nonexclusive license throughout the United States for six (6) months; provided,
however, that starting three (3) months after the Effective Date Licensee must
use the phrase “formerly Aether Systems” throughout the United States in
conjunction with the Aether Names.                                   2.2.  
Combination Restriction. Licensee shall not have the right to use the Aether
Marks in combination with any other trademarks, service marks or logos such that
the use of such marks and/or logos together with the Aether Mark(s) creates a
single impression. For the avoidance of doubt, this Section 2.2 is not intended
to restrict Licensee’s ability to co-brand products with the Product Marks.    
                              2.3.   Sublicense Restriction. Licensee may not
sublicense the rights granted pursuant to Section 2.1 without Licensor’s written
consent, which may be withheld in Licensor’s sole discretion except that
Licensee may grant sublicenses to any Person that is one of its Affiliates
(which shall immediately terminate in the event such Person ceases to be an
Affiliate).                                   2.4.   Third Party Licenses.
Licensee acknowledges and agrees that it will be solely responsible for
procuring any third-party licenses required to use any Aether Mark in
combination with any such third-party mark, including paying any costs or
expenses related thereto. Nothing in this Agreement shall be interpreted as
granting the right to Licensee to use the mark BLACKBERRY, a registered
trademark of Research In Motion Ltd.                             3.     Use
Restrictions. Following the expiration of the licenses described in
Section 2.1(i) and Section 2.1(ii), Licensee shall have no further right or
license to use in commerce, or in any other manner, the Product Marks or the
Aether Limited Name, respectively. Further, following the expiration of the
licenses described in Section 2.1(i) and Section 2.1(ii), Licensor hereby
covenants to not use, in commerce or in any other manner, the Product Marks or
the Aether Limited Name, respectively, in perpetuity. Following the expiration
of the license described in Section 2.1(iii), Licensee shall have no further
right to use the Aether Names.                             4.     Ownership.
Licensee acknowledges that, as between the Parties, Licensor owns all right,
title and interest in and to the Aether Marks. Licensee further acknowledges and
agrees that the Aether Marks and the goodwill associated therewith have great
value to Licensor and agrees not to challenge or contest the validity or
Licensor’s ownership of the Aether Marks (or any other rights that Licensor may
have in or to the Aether Marks) anywhere in the world. Nothing in this Agreement
or the performance hereof shall operate to grant to Licensee or otherwise vest
in Licensee any right, title, or interest in or to any Aether Mark other than
the licenses expressly granted pursuant to Section 2.1.                        
    5.     Quality Control. Licensee agrees to maintain the quality of all
aspects of the Business at a level that is at least equal to the quality of the
Business as conducted as of the Effective Date including with respect to the
goods and services sold or provided in connection with the Aether Marks. Any
breach of this Section 5 shall be deemed to be a material breach of this
Agreement.

2



--------------------------------------------------------------------------------



 

                            6.     Use of Licensed Trademarks.                  
                6.1.   Specimens of Use. Licensee shall provide to Licensor
specimens of use and information relating to, Licensee’s use of any of the
Aether Marks as may be requested by Licensor, which requests shall be made no
more frequently than once per calendar year unless Licensor has identified a
potential deficiency in Licensee’s use of the Aether Marks or there is any
actual or suspected noncompliance with the terms or conditions of this
Agreement. Without limiting Licensor’s ability to terminate any of the licenses
granted herein pursuant to Section 9.2, Licensee shall remedy any deficiencies
in its use of any of the Aether Marks and/or noncompliance with the terms or
conditions of this Agreement and/or the quality of the Business and related
advertising and promotional materials promptly upon notice from Licensor.      
                            6.2.   Trademark Usage. Licensee shall use each of
the Aether Marks only in a form and manner that is consistent with proper
trademark usage and applicable laws and regulations and as may be necessary to
protect the strength of the marks and the goodwill associated therewith and
Licensee’s rights therein and thereto (including as set forth on Exhibit C and
using any required symbols, notices or legends required thereby) and/or as may
be directed in writing by Licensor.                                   6.3.  
Usage. Licensee acknowledges and agrees that its usage of any of the Aether
Marks shall inure solely to the benefit of Licensor and any goodwill or rights,
title or interest that may have accrued to Licensee by its use of the Aether
Marks shall accrue to and be held in trust by Licensee for Licensor which
goodwill and/or rights Licensee hereby assigns, and shall assign to Licensor
immediately, at its request, at any time whether during the term or after
termination of this Agreement.                                   6.4.   No
Derogation. Licensee shall not knowingly do anything that is inconsistent with
or impairs the validity or enforceability of any of the Aether Marks or any of
Licensor’s right, title or interest in or to any of the Aether Marks, or that
infringes, derogates, dilutes or is inconsistent with or impairs any of the
Aether Marks or Licensor’s ownership of any of the Aether Marks or which is
detrimental to the reputation of the Aether Marks or Licensor or any goodwill
associated with the Aether Marks. Licensee shall cooperate with and reasonably
assist Licensor, if such co-operation and assistance is requested by Licensor,
at Licensor’s reasonable expense, in protecting and maintaining Licensor’s
right, title or interest in and to any of the Aether Marks, including, without
limitation, in any efforts of Licensor to register any of the Aether Marks
and/or record this Agreement. In the event that Licensee does anything that is
inconsistent with or impairs the validity of the Aether Marks or any of
Licensor’s rights in or to any of the Aether Marks, or that infringes,
derogates, dilutes or is inconsistent with or impairs any of the Aether Marks or
Licensor’s ownership of any of the Aether Marks or which is detrimental to the
reputation of any of the Aether Marks or Licensor or the goodwill associated
with any Aether Marks, then upon notice from Licensor, Licensee shall cease such
activity.                                   6.5.   No Similar Marks. Without
limiting the generality of anything in this Section 6, during and after the term
of this Agreement, Licensee specifically agrees that it shall not use any of the
Aether Marks, or any name, mark, logo or brand

3



--------------------------------------------------------------------------------



 

                                      confusingly similar to any of the Aether
Marks, in any corporate, business or trade name or in or on any electronic,
digital or wireless online media or in connection with any product or service,
whether now known or existing or hereafter devised or existing, except as
expressly permitted pursuant to Section 2.1. Licensee further agrees not to file
any applications for registration or any domain name applications or
registrations or other indicia of ownership anywhere in the world for any of the
Aether Marks, or any name, mark, logo or brand incorporating any of the Aether
Marks.                             7.     Infringements.                        
          7.1.   Notice. Licensee shall as soon as it becomes aware thereof give
Licensor in writing full particulars of infringement of Licensor’s rights in
relation to the Aether Marks or to passing-off. If Licensee becomes aware that
any other person or entity alleges that the Aether Marks are invalid or that use
of the Aether Marks infringes any rights of any other person or entity, Licensee
shall immediately give Licensor full particulars in writing thereof and shall
make no comment or admission to any third party in respect thereof or take any
actions without Licensor’s prior written consent.                              
    7.2.   Proceedings. As between the Parties, Licensor shall have the sole
right, but not the obligations, to control and conduct all proceedings relating
to the Aether Names or Aether Limited Name, and shall in its sole discretion
decide what action, if any, to take in respect of any infringement or alleged
infringement of the Aether Names or Aether Limited Name or passing-off or any
other claim or counterclaim brought or threatened in respect of the use or
registration of the Aether Names or Aether Limited Name, except to the extent
otherwise required pursuant to the Purchase Agreement. Licensee shall not be
entitled to bring any action for infringement nor require Licensor to bring any
such action and Licensor shall not be obliged to bring or defend any proceedings
in relation to the Aether Names or Aether Limited Name if it decides in its sole
discretion not to do so; provided, however, that Licensee shall be entitled to
bring any action for infringement or defend any proceedings in relation to the
Product Marks if it decides in its sole discretion to do so. In such event,
Licensor shall not enter into any settlement agreement or voluntary consent
decree without the consent of Licensor, which shall not be unreasonably
withheld.                                   7.3.   Cooperation. The non-acting
Party shall, at the request of the acting Party and at the acting Party’s
expense, give full co-operation to the acting Party in any action, claim or
proceedings brought or threatened in respect of the Aether Marks.              
              8.     Prosecution and Maintenance of Marks. With the exception of
the Domain Names, Licensor has no obligation to file and/or prosecute and
maintain any applications or registrations for any of the Aether Marks. Licensor
and Licensee shall co-operate with and assist each other in the provision of
documents and information in connection with any registration or application for
any of the Aether Marks as reasonably necessary to effectuate the procurement
and maintenance of any applications or registrations filed by Licensor for any
of the Aether Marks, whether at Licensee’s request or otherwise.                
            9.     Term and Termination.

4



--------------------------------------------------------------------------------



 

                                  9.1.   License Term. The licenses granted
pursuant to Section 2.1 shall commence on the Effective Date and shall continue
thereafter in full force and effect until the applicable dates set forth in such
Section 2.1, unless earlier terminated by mutual agreement of the Parties or in
accordance with this Section 9. This Agreement shall commence on the Effective
Date and continue thereafter in full force and effect in perpetuity.            
                      9.2.   Termination for Breach. In the event of a breach of
any license granted pursuant to Section 2 by Licensee, Licensee shall have
thirty (30) days following notice thereof by Licensor to remedy such breach. In
the event Licensee fails to remedy such breach within such thirty-day period,
Licensor shall have the right upon notice to Licensee to immediately terminate
such license Notwithstanding the foregoing, Licensor shall have no right to
terminate any other section of this Agreement due to Licensee’s breach.        
                          9.3.   Remedy Not Exclusive. In addition to any right
to terminate this Agreement described in Section 9.2, Licensor may in the event
of a breach by Licensee pursue all other legal and equitable remedies, including
injunctive relief or damages. In addition, Licensee acknowledges that any breach
of this Agreement is likely to cause irreparable harm to Licensor, and that
Licensor shall therefore be entitled to obtain injunctive or other equitable
relief without the posting of any bond.                                   9.4.  
Effect of Termination; Survival. In the event of any termination of this
Agreement pursuant to Section 9.2, all licenses granted pursuant to Section 2.1
shall immediately and automatically terminate and all rights shall revert to
Licensor. In addition, Licensee shall return or destroy all confidential
information related to such licenses and cease all use thereof.                
            10.     Warranties; Indemnification.                                
  10.1.   Warranties. Licensor represents, warrants and covenants to Licensee as
follows: (i) Licensor has the full and unencumbered right, power and authority
to enter into this Agreement, to grant the license rights granted by Licensor to
Licensee in Section 2.1, and otherwise to carry out its obligations hereunder;
(ii) Licensor has not licensed or granted to any third party, and will not
license or grant to any third party during the term of this Agreement, any
rights in or to the Aether Marks that are inconsistent with the license rights
granted by Licensor to Licensee in Section 2.1; (iii) There are no Claims, and
Licensor is not otherwise aware, that the Aether Marks infringe or
misappropriate the proprietary rights of any Person; and (iv) There are no
Claims, as of the Effective Date, which could impact upon Licensor’s right,
power and authority to enter into this Agreement, to grant the license rights
granted by Licensor to Licensee hereunder, or to otherwise carry out its
obligations hereunder.                                   10.2.  
Indemnification. Each Party shall be liable for and indemnify and hold harmless
the other Party and its Affiliates (together with each of their officers,
directors, employees and agents) against any and all liability, loss, damages,
costs (including legal costs and professional costs) and expenses incurred or
suffered by the same, arising out of or related to any dispute, claim, suit,
proceeding or any other action brought by a third party against such other Party
(or any other

5



--------------------------------------------------------------------------------



 

                                      indemnitee) by reason of such Party’s use
of the Aether Marks or breach of any warranty or covenant herein.              
              11.     LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY BE
LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES
(EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES) ARISING FROM
ANY PROVISION OF THIS AGREEMENT OR THE PERFORMANCE THEREOF (INCLUDING DAMAGES
INCURRED BY THIRD PARTIES) INCLUDING LOSS OF PROFITS, CONTRACTS, BUSINESS,
REPUTATION OR GOODWILL.                             12.     Miscellaneous.      
                            12.1.   Further Assurances. From time to time, at
each Party’s request, the other Party shall execute and deliver such further
instruments of conveyance, transfer and assignment and take such other actions
as such Party may reasonably request to effect the purposes of this Agreement.  
                                12.2.   Notices. All notices or other
communications required or permitted to be delivered hereunder shall be in
writing and shall be delivered by hand or sent by prepaid telex or telecopy, or
sent, postage prepaid, by registered, certified or express mail, or reputable
overnight courier service and shall be deemed delivered when so delivered by
hand, telexed or telecopied with acknowledged receipt, or if mailed, five
(5) calendar days after mailing (one (1) Business Day in the case of express
mail or overnight courier service), as follows:

If to Licensee:



      TSYS Acquisition Corp.
275 West Street
Suite 400
Annapolis, MD 21401
Telephone: (410) 263-7617
Facsimile: (410) 263-7616
Attention: Thomas M. Brandt, Jr.

with a copy to:



      Piper Rudnick LLP
6225 Smith Avenue
Baltimore, Maryland 21209
Attn: Wilbert H. Sirota, Esq.
Telephone: (410) 580-4264
Facsimile: (410) 580-3001

If to Licensor:



      Aether Systems, Inc.
11460 Cronridge Dr.
Owings Mills, Maryland 21117
Attn: David Oros
Telephone: (410) 654-6400
Facsimile: (410) 654-6554

with a copy to:

6



--------------------------------------------------------------------------------



 





      Kirkland & Ellis LLP
655 15th Street, N.W., Suite 1200
Washington, D.C. 20005
Attn: Mark D. Director, Esq.
Telephone: (202) 879-5000
Facsimile: (202) 879-5200

or such other address or facsimile number as such Party may hereafter specify in
writing for the purpose by notice to the other Parties hereto.



  12.3.   Governing Law; Submission to Jurisdiction. This Agreement shall be
deemed to be made in and in all respects shall be interpreted, construed and
governed by and in accordance with the law of the State of Maryland without
regard to the conflict of law principles thereof. Courts within the State of
Maryland will have jurisdiction over all disputes between the parties hereto
arising out of or relating to this Agreement and the transactions contemplated
hereby. The Parties hereby consent to and agree to submit to the jurisdiction of
such courts. Each of the Parties hereto waives, and agrees not to assert in any
such dispute, to the fullest extent permitted by Applicable Law, any Claim that
(i) such Party is not personally subject to the jurisdiction of such courts,
(ii) such Party and such Party’s property is immune from any legal process
issued by such courts or (iii) any litigation commenced in such courts is
brought in an inconvenient forum.     12.4.   WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS AND ANY AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED
HEREBY OR THEREBY AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.    
12.5.   Entire Agreement. This Agreement, and the attached Exhibits, constitute
the entire agreement and understanding of the parties in respect to the
transactions contemplated hereby and thereby and supersede all prior agreements,
arrangements and undertakings, whether written or oral, relating to the subject
matter hereof.     12.6.   Assignment. This Agreement and any rights and
obligations hereunder may be freely assigned by Licensor but shall not be
assignable or transferable by Licensee, except in connection with a merger or
sale of stock, or sale of substantially all the assets, of Licensee, without the
prior written consent of the Licensor. Any purported assignment without such
consent shall be void and without effect.     12.7.   Amendment and Waiver. This
Agreement may be amended, modified, superseded or canceled, and any of the
terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the Parties hereto, or, in the
case of a waiver, by or on behalf of the Party waiving compliance unless
otherwise contemplated by this Agreement. The failure of any Party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the

7



--------------------------------------------------------------------------------



 





      same. No waiver by any Party of any condition, or of any breach of any
term, covenant, representation or warranty contained in this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of any breach of any other term, covenant, representation or
warranty.     12.8.   Headings; Construction. The section and paragraph headings
contained in this Agreement are for reference purposes only, and shall not in
any way affect the meaning or interpretation of this Agreement. For the purposes
of this Agreement, the terms “include” and “including” shall be deemed to be
followed by the phrase “without limitation”.     12.9.   Counterparts. This
Agreement may be executed in one or more counterparts (including by means of
telecopied signature pages), all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the Parties and delivered to the other Parties.    
12.10.   Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be valid and effective under Applicable
Laws, but if any provision of this Agreement or the application of any such
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.     12.11.   No Third Party Beneficiaries. Except as provided with
respect to indemnification as set forth in Section 10 and except as otherwise
expressly stated in this Agreement, nothing in this Agreement shall confer any
rights upon any Person other than the Parties hereto and their respective heirs,
successors and permitted assigns.

(signatures appear on following page)

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement on the
date first written above.

                AETHER SYSTEMS, INC.                 By:   /s/ David S. Oros    
   

--------------------------------------------------------------------------------

        Name:   David S. Oros         Title: Chief Executive Officer            
    TSYS ACQUISITION CORP.                 By:   /s/ Thomas M. Brandt, Jr.      
 

--------------------------------------------------------------------------------

        Name:   Thomas M. Brandt, Jr.         Title: Senior Vice President and
Chief Financial Officer

9



--------------------------------------------------------------------------------



 



Exhibit A
Product Marks

                  MARK   REG./APPL. NO.   REG./APPL. DATE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

AETHER ATTACHE
    2,745,053       7/29/03  
AETHER FUSION
    78/053032       3/14/01  
AIM AETHER INTELLIGENT MESSAGING
    76/184184       12/21/00  
AETHER INSTANT WIRELESS MESSAGING
    n/a       n/a  
BLACKBERRY BY AETHER*
    n/a       n/a  
AETHER 20/20 D
    n/a       n/a  

*Any use of the mark BLACKBERRY shall be governed by Section 2.4.

10



--------------------------------------------------------------------------------



 



Exhibit B
Domain Names

                  DOMAIN NAME   REGISTRATION DATE   RENEWAL DATE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

aetherbb.com
    9/20/02     expired
aetherbb.info
    9/19/01     expired
aetherfusion.biz1
    11/19/01       11/18/04  
aetherfusion.com
    4/23/02       4/24/04  
aetherfusion.info
    9/19/01     expired
aetherfusion.org1
    10/2/01       10/2/04  
aethersystems.es
    4/22/01       12/31/2003  
aethersystems.nl
    4/10/03       ??/??/????  
Blackberrybyaether.biz1
    11/19/01       11/18/04  
Blackberrybyaether.com
    12/20/00       12/20/05  
Blackberrybyaether.info
    9/19/01     expired
Blackberrybyaether.net
    12/20/00       12/20/05  
myaetherbb.biz1
    11/19/01       11/18/04  
myaetherbb.com
    8/16/00       8/16/04  
myaetherbb.info
    9/19/01     expired
myaetherbb.net
    8/16/00       8/16/04  



--------------------------------------------------------------------------------

1 Registered in the name of Aether’s attorney — Kris Keeney, Esq.

 



--------------------------------------------------------------------------------



 



Exhibit C
Trademark Use Guidelines

Attached hereto.

 